Citation Nr: 1451805	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left hand disorder.

2.  Entitlement to service connection for hypertension, claimed as secondary to the service-connected generalized anxiety disorder (GAD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1962 to May 1965.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In July 2012, the Veteran testified before a local hearing officer at the RO.  In June 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  The hearing transcripts are of record. 

In November 2013, the Board denied service connection for hypertension on a direct and presumptive basis, service connection for a low back disorder, and service connection for a bilateral knee disorder.  The Board also remanded the issues of service connection for hypertension (claimed as secondary to the service-connected GAD) and service connection for a left hand disorder for issuance of proper notice regarding the recently raised theory of secondary service connection for hypertension, VA medical examinations with medical opinions for the claimed left hand disorder and hypertension, and readjudication of the issues.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Left Hand Disorder

The issue of service connection for a left hand disorder is remanded for a supplemental VA medical opinion and to ensure compliance with the prior Board remand directive.  In November 2013, the Board, in pertinent part, ordered a VA medical examination for the claimed left hand disorder and directed the VA medical examiner to provide an opinion on whether it was as likely as not that the current left hand disorder was causally or etiologically related to service, to include as a result of cold exposure while in Greenland.  Implicit in the finding that a remand for a VA medical examination with a medical opinion was warranted was that a left hand injury (i.e., falling and injuring the left wrist and being exposed to cold temperatures while stationed in Greenland) during service occurred.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006) (holding that a VA medical examination is required when there is evidence of a current disability, an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations which would support service incurrence or aggravation, an indication that the current disability may be related to the in-service event, and there is insufficient evidence to decide the case); but see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

Pursuant to the Board's remand directive, the Veteran was provided with a VA medical examination in connection with the service connection appeal for a left hand disorder in December 2013; however, the VA medical examiner based the negative medical opinion on an inaccurate factual premise of no in-service left hand injury and did not consider whether falling and injuring the left wrist or exposure to cold temperatures while stationed in Greenland caused a current left hand disorder, diagnosed as carpal tunnel syndrome and osteoarthritis.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  Because the December 2013 VA medical opinion was inadequate, there was not compliance with the prior remand directive, and the evidence currently of record is insufficient to decide the service connection appeal for a left hand disorder, a remand for supplemental VA medical opinion is needed. 

Service Connection for Hypertension

The issue of service connection for hypertension claimed as secondary to service-connected generalized anxiety disorder is remanded for a supplemental VA medical opinion and to ensure compliance with the prior Board remand directive.  In November 2013, the Board, in pertinent part, ordered a VA medical examination for the claimed hypertension and directed the VA medical examiner to provide an opinion as to whether it was as likely as not that hypertension was caused by the service-connected GAD or, alternatively, whether it was as likely as not that hypertension was aggravated (i.e., permanently worsened) by the service-connected GAD.  

Pursuant to the Board's remand directive, in December 2013 the Veteran was provided with a VA medical examination in connection with the issue of service connection for hypertension claimed as secondary to GAD; however, the December 2013 VA medical examiner did not provide an opinion on the question of whether GAD aggravated (permanently worsened beyond the normal progression) hypertension.  

The December 2013 VA medical examiner also provided a negative medical opinion regarding secondary causation on the basis that there was no medical evidence that anxiety caused hypertension because it was not documented in the primary care notes; however, post-service treatment records dated from January 2001 to April 2010 are of record and show report of, and treatment for, anxiety symptoms during the same visits at which elevated blood pressures were recorded.  See, e.g., January 26, 2001 private treatment record (noting elevated blood pressure and anxiety); July 24, 2003 private treatment record (noting a blood pressure reading of 154/100, and assessments of elevated blood pressure and increased nervousness and anxiety).  Treatment records also indicate that anxiety symptoms pre-dated the onset of hypertension, which means that the post-service treatment records are favorable evidence potentially supporting secondary causation and secondary aggravation; however, their significance is unclear because the December 2013 VA medical examiner did not discuss the records.  

The December 2013 VA medical opinion on the questions of secondary causation and secondary aggravation did not discuss pertinent medical evidence of record, and the evidence currently of record is insufficient to decide the service connection appeal for hypertension as secondary to service-connected GAD; therefore, a remand for a supplemental VA medical opinion is needed.  

Accordingly, the issues of service connection for a left hand disorder and hypertension (claimed as secondary to service-connected GAD) are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the December 2013 VA medical examiner who examined the Veteran's left hand disorder (or an appropriate substitute).  Another medical examination is not necessary unless needed to provide the requested opinion.  The relevant documents in the record should be made available for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should provide an opinion, for each diagnosis of a left hand disorder, to include carpal tunnel syndrome, on the following:

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current left hand disorder had its onset during service or is otherwise causally or etiologically related to service?  For the purposes of providing the medical opinion, the examiner should assume as a fact that the Veteran fell and injured the left wrist and was exposed to cold temperatures during service while stationed in Greenland.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Obtain a supplemental medical opinion from the December 2013 VA medical examiner who evaluated the Veteran's hypertension secondary to the GAD (or an appropriate substitute).  Another medical examination is not necessary unless needed to provide the requested opinion.  The relevant documents in the record should be made available to the VA examiner for review.  In the addendum report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should provide the following opinions:

(i)  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that hypertension was caused by the service-connected GAD? 

(ii)  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that hypertension was permanently worsened beyond the natural progression (i.e., aggravated) by the service-connected GAD? 

In providing the medical opinions, the examiner should note all factors relied upon to arrive at the medical opinion, including discussion of elevated blood pressure readings while simultaneously reporting anxiety symptoms (as noted in post-service treatment records, e.g., January 26, 2001 and July 24, 2003 private treatment records).  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

3.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



